Citation Nr: 0602711	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an effective date prior to October 3, 2001 
for the grant of a 40 percent evaluation for the service-
connected lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbosacral strain.  

3.  Entitlement to an initial evaluation in excess of 10 
percent from June 8, 2000, and in excess of 20 percent from 
February 24, 2004, for the service-connected radiculopathy of 
the left lower extremity, associated with lumbosacral strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the right 
lower extremity, associated with lumbosacral strain.  




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
November 2000 and February 2002.  

The Board remanded this case to the RO in November 2004.  

Following a VA examination in March 2005, the RO, in a July 
2005 rating decision, granted service connection for 
radiculopathy of the lower extremities.  

The RO assigned an initial evaluation of 10 percent from June 
8, 2000 and of 20 percent from February 24, 2004 for 
radiculopathy of the left lower extremity and an initial 
evaluation of 10 percent for radiculopathy of the right lower 
extremity.  

Also, the RO indicated that these evaluations were at issue 
in a July 2005 Supplemental Statement of the Case, and the 
Board notes that these evaluations stem from the initial 
matter on appeal and thus are at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The claims foe evaluation in excess of 40 percent for the 
service-connected lumbosacral strain; an initial evaluation 
in excess of 10 percent from June 8, 2000, and in excess of 
20 percent from February 24, 2004, for the service-connected 
radiculopathy of the left lower extremity, associated with 
lumbosacral strain; and an initial evaluation in excess of 10 
percent for the service-connected radiculopathy of the right 
lower extremity, associated with lumbosacral strain, are 
addressed in the REMAND portion of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran's claim for an increased evaluation for the 
service-connected lumbosacral strain was received by the RO 
on March 17, 2000, and VA medical records immediately 
following that date reflect severe symptomatology.  



CONCLUSION OF LAW

An effective date of March 17, 2000 for the assignment of a 
40 percent evaluation for the service-connected lumbosacral 
strain is for application.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his lumbosacral strain.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  

38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  

38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this case, the RO granted service connection for 
lumbosacral strain in October 1957, assigned a 10 percent 
evaluation, and subsequently continued this evaluation in 
rating decisions issued in September 1962 and June 1996.  In 
each instance, the veteran was notified of the determination 
but did not respond within the following year.  

The veteran's current claim was received by the RO on March 
17, 2000.  The RO increased the veteran's evaluation to 20 
percent, effective from March 17, 2000, following a May 2000 
VA examination showing lumbar spine forward flexion to 45 
degrees, extension to 5 degrees, and pain throughout range of 
motion testing.  

Subsequently, in September 2001, the RO received records of 
VA treatment of the veteran dating from April 1999 to August 
2001.  These records are essentially negative for treatment 
for orthopedic low back symptoms until the veteran complained 
of back pain on March 20, 2000.  

Following an October 2001 VA examination showing lumbar spine 
flexion to 35 degrees, extension to 5 degrees, and pain 
throughout range of motion testing, the RO increased the 
veteran's evaluation to 40 percent, effective from October 3, 
2001, in a February 2002 rating decision.  The present appeal 
arises from this decision.  

In this case, the Board notes that the date that the 
veteran's current claim was received by the RO is March 17, 
2000.  The question thus becomes when entitlement to a 40 
percent evaluation arose.  

While the RO has received records of VA treatment dating back 
to April 1999, within the one year just prior to receipt of 
the veteran's claim, the records dated prior to March 20, 
2000 are essentially devoid of information as to his service-
connected low back disorder and thus provide no basis for 
concluding that the criteria for an evaluation in excess of 
20 percent were met prior to the date of claim.  

Beginning on March 20, 2000, however, the veteran was seen 
regularly for his low back disorder.  Moreover, his May 2005 
VA examination revealed significant limitation of flexion and 
extension.  

By themselves, the range of motion findings would be 
considered at least moderate in degree, and, significantly, 
the veteran's motions were accompanied by pain throughout the 
testing.  

This combination of limited motion and pain on motion, in 
view of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996) and 
38 C.F.R. §§ 4.40 and 4.45, equates to severe limitation of 
motion under the then-applicable criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003), which have since been 
revised.  

The Board also notes that, aside from a 10 degree decrease in 
forward flexion, the October 2001 VA examination findings, 
upon which the current 40 percent evaluation was predicated, 
were largely identical (e.g., extension to 5 degrees, painful 
motion) to those from May 2000.  

Overall, the Board has determined that an earlier effective 
date, of March 17, 2000, is warranted for the 40 percent 
evaluation for the service-connected lumbosacral strain.  To 
that extent, the appeal is granted.  



ORDER

An effective date of March 17, 2000 for a 40 percent 
evaluation for the service-connected lumbosacral strain is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.  



REMAND

During his March 2005 VA neurological examination, the 
veteran reported current physical therapy, chiropractic 
maneuvers, lumbar epidural blocks, and orthopedic care from 
"Dr. Dhawlikar" at Ocean County Medical Center.  

The records of such treatment, however, have not been 
received by the RO to date.  Any other pertinent treatment 
record should be obtained for review.  

Accordingly, this case is REAMNDED to the RO for the 
following action:

1.  After receiving a signed release form 
from the veteran, with full address 
information, the RO should contact the 
Ocean County Medical Center and request 
all records of treatment of his low back 
and lower extremity disorders.  The 
veteran should be informed that he can 
submit evidence to support his claims.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 40 percent for 
lumbosacral strain; entitlement to an 
initial evaluation in excess of 10 
percent from June 8, 2000, and in excess 
of 20 percent from February 24, 2004, for 
radiculopathy of the left lower 
extremity, associated with lumbosacral 
strain; and entitlement to an initial 
evaluation in excess of 10 percent for 
radiculopathy of the right lower 
extremity, associated with lumbosacral 
strain.  If the determination of any of 
these claims remains less than fully 
favorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


